internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp plr-115637-98 date date re distributing controlled business a business b investment banker c d state e state f plr-115637-98 plr-115637-98 g h i j k dear we respond to your date request for rulings as to the federal_income_tax consequences of a proposed transaction you submitted additional information in letters dated october november and date the information submitted for consideration is substantially as set forth below distributing is a state e corporation and is the common parent of a consolidated_group of corporations distributing has outstanding g shares of common_stock these shares are widely held and are publicly traded on a national stock exchange to the taxpayer’s knowledge each of distributing’s current shareholders owns less than five percent of distributing’s outstanding common_stock except for d which owns h percent of distributing stock distributing also has three separate classes of convertible preferred_stock only one class of preferred_stock is currently outstanding which is wholly held by c it is anticipated that as part of the transaction c will convert its convertible preferred_stock into distributing common_stock in that case c will own approximately k percent of distributing stock controlled is a state f corporation and is actively_engaged_in_business b distributing will own i percent of and will be in control of controlled prior to the transaction distributing has submitted data indicating that business a and business b each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years distributing is actively_engaged_in_business a and controlled is actively_engaged_in_business b distributing and controlled are in need of raising equity_capital to continue to fund the growth of these businesses distributing believes and has submitted independent financial documentation and analysis in support of its assertions that the most efficient means of raising equity_capital involves the distribution of at least percent of controlled shares to its shareholders followed by an initial_public_offering of plr-115637-98 plr-115637-98 controlled common_stock distributing has been advised by investment banker that retaining approximately j percent of controlled’s common_stock after the distribution will lower distributing’s cost of raising equity_capital distributing intends to sell these retained shares of controlled stock as part of controlled’s initial_public_offering or shortly thereafter but in any event no later than five years from the date of distributing’s distribution of controlled stock the taxpayer has provided sufficient information to substantiate that distributing's retention of the shares of controlled stock will not prevent the distribution from constituting a genuine separation of the corporate entities will not enable distributing to maintain practical control of controlled and has sufficient business purposes see revrul_75_321 1975_2_cb_123 and appendix b of revproc_96_30 c b accordingly the following transaction is proposed i distributing will distribute controlled common_stock representing percent of the total voting power of all stock entitled to vote pro_rata to its shareholders and will retain all shares in excess of the number of shares required to distribute percent of the total voting power of controlled approximately j percent of the voting power of controlled stock ii as soon as practical controlled will undertake an initial_public_offering of newly issued controlled common_stock after which the distributing shareholders will continue to own stock representing more than percent of the vote and value of controlled iii distributing will sell all of the retained stock in the public offering or soon thereafter market conditions permitting but in any event no later than five years after the distribution described in step i the taxpayers have made the following representations in connection with the proposed transaction a there is sufficient business purposes for distributing’s retention of approximately j percent of controlled’s common_stock none of the directors or officers of distributing will serve as directors or officers of controlled after the distribution as long as distributing retains the controlled stock distributing intends to sell the retained stock either in the initial_public_offering of controlled common_stock or shortly thereafter but in any event distributing will sell all of the retained stock within five years of the distribution and distributing will vote the retained stock in proportion to the votes cast by controlled’s other shareholders plr-115637-98 plr-115637-98 b c d e f g h i no part of the consideration distributed by distributing is being received by a shareholder as a creditor employee or in any capacity other than that of a shareholder the five years of financial information submitted on behalf of distributing and controlled is representative of each corporation’s present operations and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submit- ted following the transaction the distributing and controlled corporations each will continue the active_conduct of its business independently and with its separate employees except for a transition_period distributing will provide certain services to controlled the distribution of the stock of controlled is carried out for the following corporate business purposes provide distributing with a more efficient means of raising capital equity than other equity alternatives improve distributing’s ability to enter into strategic relationships with respect to its business improve controlled’s ability to fund its growth capital needs improve the potential to expand controlled’s business through the use of common_stock as currency in acquisitions of potential target companies the distribution of the stock of controlled is motivated in whole or substantial part by these corporate business purposes the initial_public_offering of controlled stock will be completed within one year of the distribution market conditions permitting there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or other- wise dispose_of the assets of either corporation subsequent to the plr-115637-98 plr-115637-98 distribution except in the ordinary course of business j k l no property is being transferred between distributing and controlled nor is controlled assuming any liabilities or receiving assets subject_to liabilities no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the stock in controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_32_irb_6 and currently in effect sec_1_1502-13 as published by t d further distributing's excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution see sec_1_1502-19 m payments made in connection with all continuing transactions between distributing and controlled if any will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length pursuant to a services agreement distributing will provide certain services to controlled for a transition_period o no two parties to the proposed transaction are investment companies as defined in sec_368 and iv based solely on the information submitted and on the representations set forth above we hold as follows no gain_or_loss will be recognized by and no amount will be included in the income of distributing's shareholders on receipt of the controlled stock sec_355 no gain_or_loss will be recognized to distributing upon the distribution of its controlled stock sec_355 and sec_355 the holding_period of the controlled stock to be received by the distributing shareholders will include the holding_period of their distributing stock provided such stock is held as a capital_asset on the date of the transaction sec_1223 the basis of the stock of controlled and distributing in the hands of distributing's shareholders after the distribution will be the same as the plr-115637-98 plr-115637-98 basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 as provided in sec_312 following distribution of the controlled stock proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 the retention by distributing of approximately j percent of controlled’s common_stock as described above will not be in pursuance of a plan having as one of its principal purposes the avoidance of federal_income_tax within the meaning of sec_355 we express no opinion about the tax treatment of the proposed transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the completed transaction that are not specifically covered by the above rulings this ruling letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent each affected taxpayer must attach a copy of this letter to the federal_income_tax return for the taxable_year in which the transaction covered by this letter_ruling is consummated in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives plr-115637-98 plr-115637-98 sincerely yours assistant chief_counsel corporate by ________________________________ filiz a serbes assistant to the chief branch
